UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

THERESA I.,

                                           Plaintiff,
                                                                                 3:17-CV-1317
                 v.                                                                  (DJS)

ANDREW M. SAUL, Comm’r of Soc. Sec., 1

                                           Defendant.


APPEARANCES:                                                         OF COUNSEL:

LACHMAN & GORTON                                                     PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089

SOCIAL SECURITY ADMINISTRATION                                       JOHANNY SANTANA, ESQ.
OFFICE OF REGIONAL GENERAL COUNSEL
REGION II
26 Federal Plaza - Room 3904
New York, New York 10278

DANIEL J. STEWART
United States Magistrate Judge

                                      DECISION and ORDER

                                         I. INTRODUCTION

        On February 19, 2020, counsel to Plaintiff in this action submitted a Motion for

Attorneys’ Fees. Dkt. No. 25. Defendant submitted a Response to the Motion. Dkt. No.

26. Upon review of the matter, the Court grants Plaintiff’s Motion.


1
 Andrew M. Saul became the Commissioner of Social Security on June 17, 2019. The Clerk of Court is respectfully
directed to amend the caption.

                                                     -1-
                                  II. BACKGROUND

       Plaintiff filed a Complaint in this matter on December 6, 2017, seeking review of

the Commissioner’s determination denying Plaintiff’s application for disability benefits.

Dkt. No. 1. The parties filed Motions for Judgment on the Pleadings and in March 2019

this Court granted Plaintiff’s Motion, remanded the matter for further administrative

proceedings, and entered judgment in favor of Plaintiff. Dkt. Nos. 19 & 20. The parties

stipulated to Plaintiff’s first Motion for Attorneys’ Fees pursuant to the Equal Access to

Justice Act (“EAJA”) and the Court ordered such attorneys’ fees awarded. See Dkt. No.

24. At that time, $6,000 was awarded and received by counsel. See id.; Dkt. No. 25-1.

Upon review of the matter on remand, a favorable decision awarding Plaintiff benefits

was rendered. See Dkt. No. 25-3. Plaintiff’s counsel has now filed this Motion. Dkt.

No. 25.

       Plaintiff’s counsel seeks attorneys’ fees in the amount of $13,498.75, of which he

would remit to Plaintiff the sum of $6,000 previously awarded from the EAJA fees. Dkt.

No. 25-1.    Defendant states that the Commissioner see no evidence of fraud or

overreaching in this case. Dkt. No. 26 at p. 1.

                                   III. DISCUSSION

       The Social Security Act provides:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due
       benefits to which the claimant is entitled by reason of such judgment.



                                           -2-
42 U.S.C. § 406(b)(1)(A). This Section “calls for court review of [contingent fee]

arrangements as an independent check to assure that they yield reasonable results in

particular cases.” Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). The court “must give

due deference to the intent of the parties, but it ought not blindly approve every fee request

made pursuant to a contingent agreement.” Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir.

1990).

         “[A] requested fee based on a contingent fee arrangement should be enforced

unless the court finds it to be unreasonable.” Id. at 370. In determining whether a fee is

reasonable, a court should consider whether the attorney is responsible for a delay in the

proceedings, as well as “whether there has been fraud or overreaching in making the

agreement, and whether the requested amount is so large as to be a windfall to the

attorney.” Id. at 372; Gisbrecht v. Barnhart, 535 U.S. at 808. In determining whether an

award would constitute a windfall,

         courts in this circuit have identified several relevant considerations, which
         include: (1) whether the attorney’s efforts were particularly successful for
         the plaintiff, (2) whether there is evidence of the effort expended by the
         attorney demonstrated through pleadings which were not boilerplate and
         through arguments which involved both real issues of material fact and
         required legal research, and finally, (3) whether the case was handled
         efficiently due to the attorney’s experience in handling social security cases.

Porter v. Comm’r of Soc. Sec., 2009 WL 2045688, at *3 (N.D.N.Y. July 10, 2009)

(quoting Rowell v. Astrue, 2008 WL 2901602, at *4 (E.D.N.Y. July 28, 2008)). If the

court finds the fee is unreasonable, the court “may reduce the fee provided it states the

reasons for and the amounts of the deductions.” Id.



                                              -3-
         Plaintiff’s counsel seeks fees at a de facto hourly rate of $438.28. 2 Dkt. No. 25-1.

This is well within the range of reasonable fees that have been approved in the past. See,

e.g., Teri L. v. Comm’r of Soc. Sec., 2020 WL 777213, at *2 (N.D.N.Y. Feb. 18, 2020)

(finding de facto hourly rate of $486.93 reasonable); David B. v. Saul, 2019 WL 6123780,

at *3 (N.D.N.Y. Nov. 19, 2019) (de facto hourly rate of $494.98); Sarah L. v. Colvin,

2018 WL 6178486, at *3 (N.D.N.Y. Nov. 27, 2018) (de facto hourly rate of $650). In

any event, “the best indicator of the ‘reasonableness’ of a contingency fee in a social

security case is the contingency percentage actually negotiated between the attorney and

client, not an hourly rate determined under lodestar calculations.” Wells v. Sullivan, 907

F.2d at 371. As for the effort expended by the attorney, this is not a case in which the

matter was simply remanded upon stipulation of the parties; counsel prepared a Motion

for Judgment on the Pleadings which resulted in the matter being remanded the matter for

further consideration. Counsel’s Motion for Judgment on the Pleadings discussed the

material facts and applicable law. The record establishes that the matter was handled

efficiently which is an important relevant consideration. Teri L. v. Comm’r of Soc. Sec.,

2020 WL 777213, at *2 (“there is no doubt that this case was handled efficiently, at least

in part, because of counsel’s experience with social security cases”); Eric K. v. Berryhill,

2019 WL 1025791, at *2 (N.D.N.Y. Mar. 4, 2019) (“[Counsel’s] experience representing

Social Security claimants likely contributed to the efficiency with which he handled this



2
  “Although the Court cannot rely on the lodestar method to determine whether the fees sought are reasonable,
Plaintiff’s counsel’s record of the time he expended in federal court and the tasks that he performed related to the
federal court litigation is one factor that the Court may consider in determining reasonableness.” Whittico v. Colvin,
2014 WL 1608671, at *5 (N.D.N.Y. Apr. 22, 2014).

                                                        -4-
case and that it would have required more time from an inexperienced attorney.”). In

addition, Plaintiff has been awarded significant benefits as a result of the litigation. See

Dkt. No. 25-3. Finally, in reviewing counsel’s time log, it generally appears to reflect

appropriate attorney work properly recorded. Defendant concedes that the effective

hourly rate sought here generally would not be considered a windfall. Dkt. No. 26. The

Court therefore finds that the amount requested would not constitute a windfall.

          Finally, the Court notes that there is no question that this Motion is timely. “Unless

a statute or a court order provides otherwise, the motion [for attorneys’ fees] must: (i) be

filed no later than 14 days after the entry of judgment[.]” FED. R. CIV. P. 54(d)(2)(B).

This rule applies to Section 406(b) attorneys’ fee applications following a district court

remand of an agency denial of benefits. Sinkler v. Berryhill, 932 F.3d 83 (2d Cir. Aug.

2, 2019). Because the Commissioner typically calculates benefits “months after the

district court remands,” however, the timeframe may be tolled pending the

Commissioner’s calculation of benefits following remand, and then would begin to run

upon the claimant receiving notice of the benefits calculation. Id. at 86-91. In this case,

the Notice of Award is dated February 11, 2020. Dkt. No. 25-3 at p. 1. Plaintiff filed the

present Motion on February 19, 2020. Dkt. No. 25. The Motion is therefore timely.

          For the reasons set forth above, the Motion is granted.

                                     IV. CONCLUSION

          WHEREFORE, it is hereby

          ORDERED, that Plaintiff’s Motion for Attorneys’ Fees is GRANTED; and it is

further

                                               -5-
       ORDERED, that Attorney Gorton is awarded the sum of $13,498.75 as fees

pursuant to 42 U.S.C. § 406(b), to be paid from the amount withheld by the Commissioner

of Social Security from the past due benefits awarded to Plaintiff; and it is further

       ORDERED, that Attorney Gorton is directed to remit to Plaintiff the sum of

$6,000 that was previously awarded (and received) as attorneys’ fees pursuant to the

EAJA; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Decision and Order

upon the parties to this action in accordance with the Local Rules.

Dated: March 30, 2020
       Albany, New York




                                            -6-
